PER CURIAM.
The plaintiff Kiou Jalayer appeals a final judgment entered in his favor in a negligence action arising from an automobile accident. The jury found for the plaintiff and awarded damages in the amount of One Hundred Thousand Dollars ($100,000); the jury also found that the plaintiff was seventy percent (70%) comparatively negligent in the case, which finding reduced the damages awarded in the final judgment to Thirty Thousand Dollars ($30,000).
The plaintiff urges on appeal that the trial court committed nine (9) alleged errors below. We have carefully examined these contentions and conclude that no error was committed by the trial court which in any respect affected the outcome of the case to the detriment of the plaintiff; indeed, the plaintiff herein makes no real effort in his brief to claim that these alleged errors might have caused the jury to award less damages or to reach a seventy percent (70%) comparative negligence finding. Moreover, the damages awarded by the jury were not legally inadequate and the finding of seventy percent (70%) comparative negligence was amply justified by the evidence. The plaintiff received a fair trial, although not a perfect one, and we are therefore required under the law to affirm the judgment appealed from. Kaufman v. Rubin, 183 So.2d 284 (Fla. 3d DCA 1966); § 59.041, Fla.Stat. (1981).
Affirmed.